Citation Nr: 0824892	
Decision Date: 07/24/08    Archive Date: 07/30/08

DOCKET NO.  99-11 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES
 
1. Entitlement to an increased rating for anxiety, currently 
evaluated as 30 percent disabling.
 
2. Entitlement to service connection for hypertension 
secondary to anxiety.
 
3. Entitlement to service connection on a heart disability, 
secondary to anxiety.
 
 
REPRESENTATION
 
Appellant represented by:  Disabled American Veterans
 
 
ATTORNEY FOR THE BOARD
 
S. Grabia, Counsel
 
 
INTRODUCTION
 
The veteran had active military service from May 1944 to May 
1946, and from September 1950 to January 1952.
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an October 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York , NY .
 
By rating action in November 1952 service connection was 
granted for an anxiety reaction, moderate, and a 10 percent 
rating was assigned. Subsequently by rating action in July 
1957 the rating was decreased to noncompensable.  By rating 
action in April 1977 the rating was increased to 10 percent.  
Finally, by rating acting in October 1998 the rating 
increased from 10 to 30 percent effective from August 26, 
1997.  
 
In July 2005 this appeal was remanded by the Board for 
additional development, and has now been returned to the 
Board.
 
 
FINDINGS OF FACT
 
1. The veteran's general anxiety disorder is manifested by 
social and occupational impairment with reduced reliability 
and productivity, but not by occupational and social 
impairment, with deficiencies in most areas.
 
2.  Hypertension is not shown by competent medical evidence 
to have a nexus to service, or to a service connected 
disorder.
 
3.  A heart disability is not shown by competent medical 
evidence to have a nexus to service, or to a service 
connected disorder.
 

 
CONCLUSIONS OF LAW
 
1. The veteran meets the criteria for a 50 percent 
rating, but not higher, for a generalized anxiety disorder. 
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 and 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.326, 4.1, 4.2, 4.3, 
4.7, 4.130, Diagnostic Code 9400 (2007).
 
2.  Hypertension was not incurred in or aggravated by active 
service, it may not be presumed to have been so incurred, and 
it is not proximately due to or the result of service-
connected disability. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 3.303, 3.304, 
3.309, 3.310 (2007).
 
3. A chronic heart disorder was not incurred in or aggravated 
by active service, it may not be presumed to have been so 
incurred, and it is not proximately due to or the result of 
service-connected disability. 38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107; 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.309, 3.310.
 
 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
 
The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  VA failed to fully comply with the provisions 
of 38 U.S.C.A. § 5103 prior to the rating decision in 
question. The record, however, shows that any prejudice that 
failure caused was cured by the fact that VA notified the 
veteran in January and November 2004, and July 2005 
correspondence of the information and evidence needed to 
substantiate and complete these claims, to include notice of 
what part of that evidence is to be provided by the claimant, 
and notice of what part VA will attempt to obtain.  The April 
1999 statement of the case specifically informed the veteran 
of the rating criteria which would provide a basis for an 
increased rating.  VA fulfilled its duty to assist the 
claimant in obtaining identified and available evidence 
needed to substantiate a claim, and as warranted by law, 
affording VA examinations.  The correspondence and the 
supplemental statement of the case informed the claimant of 
the need to submit all pertinent evidence in his possession.  
The claims were readjudicated in the January 2008 
supplemental statement of the case. Correspondence of record 
provided adequate notice of how effective dates are 
assigned.  The claimant was afforded a meaningful opportunity 
to participate in the adjudication of the claims, and 
provided an opportunity to present pertinent evidence in 
light of the notice provided.  Because the veteran has actual 
notice of the rating criteria, and because the claims have 
been readjudicated no prejudice exists.  There is not a 
scintilla of evidence of any VA error in notifying or 
assisting the appellant that reasonably affects the fairness 
of this adjudication.  Hence, the case is ready for 
adjudication.
 
I.  Increased rating for an anxiety disorder
 
The veteran and his representative contend that his anxiety 
disorder is manifested by symptomatology that warrants the 
assignment of an increased rating.  It is requested that the 
veteran be afforded the benefit of the doubt.
 
In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability. Francisco v. Brown, 7 Vet.App. 55 
(1994). Nevertheless, the Board acknowledges that a claimant 
may experience multiple distinct degrees of disability that 
might result in different levels of compensation from the 
time the increased rating claim was filed until a final 
decision is made.  Hart v. Mansfield, No. 05-2424 ( U.S. Vet. 
App. Nov. 19, 2007).  The analysis in the following decision 
is therefore undertaken with consideration of the possibility 
that different ratings may be warranted for different time 
periods.
 
Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1.   Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  
 
Each service-connected disability is rated on the basis of 
specific criteria identified by Diagnostic Codes.  38 C.F.R. 
§ 4.27.  
 
Where there is a question as to which of two evaluations is 
to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating. 
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.
 
It is the Board's responsibility to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same. Evans v. West, 12 Vet. 
App. 22, 30 (1998). In so doing, the Board may accept one 
medical opinion and reject others. Id. At the same time, the 
Board cannot make its own independent medical determinations, 
and it must have plausible reasons, based upon medical 
evidence in the record, for favoring one medical opinion over 
another. Colvin v. Derwinski, 1 Vet. App. 171 (1991). Thus, 
the Board must determine the weight to be accorded the 
various items of evidence in this case based on the quality 
of the evidence and not necessarily on its quantity or 
source.
 
The veteran's anxiety disorder is rated under 38 C.F.R. § 
4.130, Code 9400, generalized anxiety disorder, as 30 percent 
disabling.  
 
Code 9400 provides that a 30 percent rating is warranted for 
occupational and social impairment with an occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events). 38 C.F.R. § 
4.130.
 
A 50 percent rating is warranted where there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbance of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships. Id.
 
A 70 percent rating is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family elations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and 
effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); 
spatial disorientation; neglect  of personal appearance 
and hygiene; difficulty in adapting to 
stressful circumstances (including work or a 
worklike setting);  inability to establish and 
maintain effective relationships.  Id.
 
The American Psychiatric Association's Diagnostic and 
Statistical Manual of Mental Disorders, 46 (4th ed. 1994) 
(DSM-IV), states that a global assessment of functioning 
score of between 41 and 50 reflects the presence of "serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational, or school functioning (e.g., no friend, 
unable to keep a job)" and/or "some impairment in reality 
testing or communication (e.g., speech is at times illogical, 
obscure, or irrelevant) or major impairment in several areas, 
such as work or school, family relations, judgment, thinking, 
or mood (e.g., depressed man avoids friends, neglects family, 
and is unable to work; . . .)." A global assessment of 
functioning score of between 51 and 60 indicates that the 
veteran has "moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co- workers)." 
 
Background
 
At an October 1997 VA mental disorders examination the 
examiner noted that the veteran was a retired iron worker.  
The appellant reported a history of anxiety since service, 
being uptight, shaky, crying, and having chest heaviness.  He 
also reported feeling apprehensive, restless, and fearful.  
Claustrophobia and agoraphobia were denied.  

Mental status examination showed that the appellant was 
alert, cooperative, and casually dressed and groomed.  He was 
anxious, tense, and at times mildly histrionic.  Speech was 
clear and goal oriented, and there was no evidence of any 
formal thought disorder or psychosis.  His mood was euthymic 
and affect was anxious and tense.  He had no suicidal or 
homicidal ideations.  Insight and judgment were fair.  The 
diagnosis on axis I was generalized anxiety disorder.  
On axis III were listed status post myocardial infarction, 
status post two vessel coronary artery bypass graft; benign 
prostatic hypertrophy; and bilateral impaired hearing.  The 
level of his psychological stressors was judged to be 
severe.  A global assessment of functioning of 45 was 
assigned.  The examiner opined that the veteran was 
experiencing anxiety symptoms at a much higher level of 
severity than in the past.  Illness resulted in frequent 
trips to emergency room to distinguish between anxiety 
attacks and heart related pathology.
 
At a June 2006 VA examination the veteran reported being 
irritable most days and worrying a great deal about dying.  
He reported difficulty getting along with others.  He 
attended a VA Medical Center anger management group from 2001 
to 2002; and underwent individual therapy with a social 
worker.  He had increased his dosage of Librium but had not 
been hospitalized for psychiatric reasons the last 
examination.  He reported being uptight most days and 
handling anxiety and anger by taking naps.  He continued to 
complain of chest pains, headaches, sweating, and occasional 
panic or near panic attacks when anxious.  Mental status 
examination showed that the appellant was alert, oriented, 
and casually dressed and groomed,.  He made eye contact, and 
displayed appropriate behavior.  His mood was mildly 
dysphonic and his affect was constricted but congruent with 
thought content.  He had no suicidal or homicidal ideations 
although he was frequently worried about dying.  There was no 
impairment of communication or thought processes.  His speech 
was spontaneous and delivered with normal rate and rhythm.   
He denied hallucinations, delusions, phobias, obsessive 
thoughts, and ritualistic behavior.  He denied recent panic 
attacks.   His insight and judgment were intact.  The 
diagnosis was generalized anxiety disorder. A global 
assessment of functioning of 55 was assigned.  

The June 2006 examiner opined that the global assessment of 
functioning score reflected that the veteran suffered from 
sleep disturbance, irritability, a lack of motivation, high 
levels of generalized anxiety, and somatic complaints.  The 
veteran's anxiety was judged to cause disturbed motivation 
and mood.  While the veteran's symptoms were judged not to 
preclude his participation in volunteer activities, 
employment was judged to be problematic.  
 
The file contains extensive and duplicative VA Medical Center 
medical treatment records as well as treatment from the VA 
mental health clinic.  These records do not indicate any 
evidence of a greater disability than shown by VA 
examination.

Analysis
 
After considering all of the evidence of record, including 
particularly the above referenced October 1997 VA mental 
disorders examination and the June 2006 VA examinations; the 
Board finds that the veteran's anxiety disorder warrants a 50 
percent evaluation throughout the appellate term, but a 
higher rating is not in order.
 
In this regard, in October 1997 the examiner found that the 
appellant was suffering from increased anxiety to such an 
extent that he was needing to frequent hospital emergency 
rooms in order to discern whether associated panic attacks 
were actually related to his anxiety disorder versus a 
cardiovascular event.  By June 2006, the appellant's symptoms 
had persisted requiring an increased dose of medication, and 
causing sleep problems, irritability, a lack of motivation, 
and high levels of general anxiety.  By June 2006, the 
veteran's ability to secure employment was opined to be 
problematic, although he could perform volunteer work.

While the foregoing shows that a 50 percent rating is in 
order, the evidence preponderates against finding that a 70 
percent evaluation is in order.  In this regard, he could 
still work in volunteer capacities.  Further, there is no 
evidence that the appellant's anxiety disorder causes 
suicidal ideation, obsessional rituals, illogical speech, 
near-continuous panic or depression, impaired impulse 
control, or an inability to establish and maintain effective 
relationships.  Finally, the appellant does not neglect 
either his personal appearance or hygiene, and there is no 
evidence that his anxiety disorder causes spatial 
disorientation.  

Therefore, the Board grants a 50 percent evaluation for 
anxiety for the entire appellate period, but denies a rating 
in excess thereof.

II. Service Connection 
 
In order to establish service connection for the claimed 
disorders, there must be medical evidence of current 
disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service diseases or injuries and the current 
disabilities. See Hickson v. West, 12 Vet. App. 247, 253 
(1999).
 
In deciding whether the veteran has a current disability due 
to military service, it is the responsibility of the Board to 
weigh the evidence and decide where to give credit and where 
to withhold the same and, in so doing, accept certain medical 
opinions over others. Schoolman v. West, 12 Vet. App. 307, 
310-11 (1999).
 
The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumptive period and still has such 
condition. Such evidence must be medical unless it relates to 
a condition as to which, under the United States Court of 
Appeals for Veterans Claims case law, lay observation is 
competent. Savage v. Gober, 10 Vet. App. 488, 498 (1997); 38 
C.F.R. § 3.303(b). In addition, if a condition is not shown 
to be chronic, then generally a showing of continuity of 
symptomatology and competent evidence relating the present 
condition to that symptomatology are required. Id.
 
Certain chronic disabilities, such as cardiovascular disease, 
including hypertension, are presumed to have been incurred in 
service if manifest to a compensable degree within one year 
of discharge from active duty. 38 U.S.C.A. §§ 1101, 1112; 38 
C.F.R. §§ 3.307, 3.309.
 
Service connection may also be granted where a disability is 
proximately due to or the result of an already service- 
connected disability. 38 C.F.R. § 3.310. Finally, 
compensation is payable when a service-connected disability 
has aggravated a non-service-connected disorder. Allen v. 
Brown, 7 Vet. App. 439 (1995) (en banc).
 
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence. 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).
 
 Analysis
 
The veteran claims that he is entitled to service connection 
for a heart disability and hypertension due to his service-
connected anxiety disorder. In this regard, the service 
medical records are entirely negative as to any 
cardiovascular disorder including hypertension.  
 
Private and VA treatment records on file first show a 
diagnosis of hypertension in 1985, and cardiac abnormalities 
in the 1990's. 
 
Private medical records dated in May 1996 note that the 
veteran had a history of coronary artery disease diagnosed as 
atherosclerotic heart disease.  He underwent cathertizations 
in December 1995 and February 1996; and, a coronary artery 
bypass graft.  He denied a prior history of myocardial 
infarction.  He underwent the aforementioned procedures for 
angina symptoms.  He reported a history of smoking up to 15 
cigars a day in the past.  
 
In June 1998 VA cardiovascular examination, the examiner 
noted that the veteran underwent a two vessel coronary artery 
bypass graft at the Winthrop Hospital the previous year.  He 
did not have a myocardial infarction but had continuous chest 
pains for 2 to 3 days at a time; and, heartburn and 
substernal chest pain 3 to 4 times a week.  The veteran was 
medicated with Zestril, Librium, Hytrin, and Metoprolol.  He 
did not remember when he was first diagnosed with 
hypertension.  His blood pressure and cardiac status appeared 
normal and the veteran was scheduled for a cardiogram.  A 
cardiac examination noted complaints limited to fatigue and 
occasional anxiety.  Blood pressure was within normal limits.  
No jugular venous distention or peripheral edema was noted.  
There were no murmurs, rubs, or gallops. An electrocardiogram 
revealed marked sinus bradycardia.  The examiner noted 
arteriosclerotic cardiac disease; two vessel coronary artery 
bypass graft; and, an abnormal cardiogram.
 
In a June 2006 VA cardiovascular examination, the veteran 
denied palpations, but claimed shortness of breath. He was 
able to walk up a flight of stairs.  The veteran stated that 
he was diagnosed with hypertension about 10 years ago.  Blood 
pressures were within normal limits.  Cardiac size and 
auscultation were normal. There was no evidence of congestive 
heart failure.  The examiner opined that it was less likely 
as not his chest pains were secondary to his anxiety.  Notes 
from cardiology dated December 15, 2004, showed "atypical 
chest pain that is not likely secondary to his coronary 
artery diseases."  Accordingly, the examiner concluded that 
it is less likely as not his coronary artery disease is 
secondary to his anxiety.  There was not enough information 
to make a nexus between coronary artery disease and patient's 
anxiety disorder.
 
The veteran claimed that his blood pressure went up to 
220/110 when he was anxious.  However it was usually around 
130/70 controlled by his medications.  The examiner opined 
that based on the veteran's statement it was at least as 
likely as not that his "hypertension was aggravated by his 
anxiety disorder transiently" [emphasis added]  
Significantly, however, in a November 2006 addendum the same 
VA examiner found that he could not find, "clinical evidence 
of episodes of increased blood pressure," to support the 
contention that hypertension is aggravated by veteran's 
anxiety disorder. 
 
In this case, a review of post-service private and VA medical 
records reveals no competent opinion linking either a 
cardiovascular disease or hypertension to service on a direct 
basis.  The initial evidence of coronary artery disease and 
hypertension is recorded in the medical records several 
decades following service discharge. The records of treatment 
include extensive treatment records for various disorders 
including a long term anxiety disorder, arteriosclerotic 
heart disease, and controlled hypertension. No medical record 
supports the suggestion that the anxiety disorder is a 
causative factor for the heart disease and hypertension.  
Neither does the evidence suggest any aggravation of the 
heart disease and hypertension by the anxiety disorder. 
 
Accordingly, the record does not set forth a competent 
medical basis upon which to find that either heart disease or 
hypertension has any objective relationship to service.
 
The Board has considered the veteran's assertions that heart 
disease and hypertension developed as the result of his 
anxiety disorder, however, as a layperson, he does not have 
the requisite training and expertise to render an opinion on 
a medical matter, such as the etiology of a current 
disability. See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).
 
Finally, in reaching these decisions the Board considered the 
doctrine of reasonable doubt, however, except to the extent 
noted, the preponderance of the evidence is against the 
veteran's claims, the doctrine is not for application. 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
 
 



ORDER
 
Entitlement to a 50 percent rating for anxiety is granted 
subject to the laws and regulations governing the award of 
monetary benefits.
 
Service connection for hypertension secondary to anxiety is 
denied.
 
Service connection on a heart disability, secondary to 
anxiety is denied.
 


____________________________________________
DEREK R. BROWN 	
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


